Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaim 1, 8 and 15 filed 06/14/2022 have been amended. Claims 1-20 are pending and have been rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bader-Natal et al. (U.S. Publication 2016/0073059), hereinafter “Bader-Natal”.

	As to claim 1, Bader-Natal discloses a videoconferencing system comprising:  	a processor (Bader-Natal, see fig. 29, processor); and  	at least one memory device including instructions that are executable by the processor to cause the processor to (Bader-Natal, see fig. 29, memory):  	establish a videoconferencing session including a virtual meeting room and a plurality of participants, the plurality of participants being geographically dispersed (Bader-Natal, see [0073], a plurality of clients connect to a virtual conferencing service over the Internet, wherein the clients have any form of end use devices, such as desktop/laptop computers. See [0195] and [0197], computer system is used by multiple clients, wherein the client system includes a processor. See [0294], the one or more processors or processor-implemented modules may be distributed across a number of geographic locations);  	automatically acquire real-time engagement data for the plurality of participants in the virtual meeting room (Bader-Natal, see [0071] , automatically generates the breakout groups based on previous interaction history associated with each participant in the virtual conferencing environment. See [0109], breakout rooms can be automatically generated based on different situations, such as specific exercise outcomes, results from a poll (i.e., real-time engagement data), etc.); 	establish a plurality of virtual breakout rooms associated with the virtual meeting room (Bader-Natal, [0071], subdividing the participants of a virtual conference into breakout groups. See [0109], the breakout group selection module consider other pertinent data to generate the initial set of breakout groups such as participant relationships (e.g., frequency of interactions among participants));  	automatically determine a breakout room distribution for at least a subset of the participants of the plurality of participants across the plurality of virtual breakout rooms, the breakout room distribution based on the real-time engagement data (Bader-Natal, see [0109], multiple breakout rooms can be automatically generated based on different situations, such as specific exercise outcomes, results from a poll (i.e., real-time engagement data), etc.); and  	automatically move at least a first participant of the subset of the participants from the virtual meeting room to a first breakout room of the plurality of virtual breakout rooms based on the breakout rooms distribution (Bader-Natal, see [0109], the breakout group selection module uses data to generate the initial set of breakout groups such as participant relationships (e.g., frequency of interactions among participants); specific exercise outcomes; results from a poll (e.g., automatically grouping together participants who had similar or different responses)).   	As to claim 2, Bader-Natal discloses everything disclosed in claim 1, wherein the instructions are executable by the processor to cause the processor to: access a plurality of user profiles for at least some of the plurality of participants (Bader-Natal, see [0100] & [0108], participants from video conferencing environment are selected based on user profile data, such as performance in order to determine breakout group); and determine the sub-meeting distribution in part using the plurality of user profiles (Bader-Natal, see [0071], automatically generates the breakout groups based on user profile information associated with each participant). 	 	
 	As to claim 8, Mohler discloses a method comprising: 	establishing a videoconferencing session including a virtual meeting room and a plurality of participants, the plurality of participants being geographically dispersed (Bader-Natal, see [0073], a plurality of clients connect to a virtual conferencing service over the Internet, wherein the clients have any form of end use devices, such as desktop/laptop computers. See [0195] and [0197], computer system is used by multiple clients, wherein the client system includes a processor. See [0294], the one or more processors or processor-implemented modules may be distributed across a number of geographic locations);  	automatically acquire real-time engagement data for the plurality of participants in the virtual meeting room (Bader-Natal, see [0071] , automatically generates the breakout groups based on previous interaction history associated with each participant in the virtual conferencing environment. See [0109], breakout rooms can be automatically generated based on different situations, such as specific exercise outcomes, results from a poll (i.e., real-time engagement data), etc.); 	establishing a plurality of virtual breakout rooms associated with the virtual meeting room (Bader-Natal, [0071], subdividing the participants of a virtual conference into breakout groups. See [0109], the breakout group selection module consider other pertinent data to generate the initial set of breakout groups such as participant relationships (e.g., frequency of interactions among participants));  	automatically determine a breakout room distribution for at least a subset of the participants of the plurality of participants across the plurality of virtual breakout rooms, the breakout room distribution based on the real-time engagement data (Bader-Natal, see [0109], multiple breakout rooms can be automatically generated based on different situations, such as specific exercise outcomes, results from a poll (i.e., real-time engagement data), etc.); and  	automatically move at least a first participant of the subset of the participants from the virtual meeting room to a first breakout room of the plurality of virtual breakout rooms based on the breakout rooms distribution (Bader-Natal, see [0109], the breakout group selection module uses data to generate the initial set of breakout groups such as participant relationships (e.g., frequency of interactions among participants); specific exercise outcomes; results from a poll (e.g., automatically grouping together participants who had similar or different responses)).   	
 	As to claim 9, Bader-Natal discloses everything disclosed in claim 8, wherein the instructions are executable by the processor to cause the processor to: access a plurality of user profiles for at least some of the plurality of participants (Bader-Natal, see [0100] & [0108], participants from video conferencing environment are selected based on user profile data, such as performance in order to determine breakout group); and determine the sub-meeting distribution in part using the plurality of user profiles (Bader-Natal, see [0071], automatically generates the breakout groups based on user profile information associated with each participant).	
 	As to claim 15, Mohler discloses a non-transitory computer-readable medium comprising code that is executable by a processor for causing the processor to:  	establish a videoconferencing session including a virtual meeting room and a plurality of participants, the plurality of participants being geographically dispersed (Bader-Natal, see [0073], a plurality of clients connect to a virtual conferencing service over the Internet, wherein the clients have any form of end use devices, such as desktop/laptop computers. See [0195] and [0197], computer system is used by multiple clients, wherein the client system includes a processor. See [0294], the one or more processors or processor-implemented modules may be distributed across a number of geographic locations);  	automatically acquire real-time engagement data for the plurality of participants in the virtual meeting room (Bader-Natal, see [0071] , automatically generates the breakout groups based on previous interaction history associated with each participant in the virtual conferencing environment. See [0109], breakout rooms can be automatically generated based on different situations, such as specific exercise outcomes, results from a poll (i.e., real-time engagement data), etc.); 	establish a plurality of virtual breakout rooms associated with the virtual meeting room (Bader-Natal, [0071], subdividing the participants of a virtual conference into breakout groups. See [0109], the breakout group selection module consider other pertinent data to generate the initial set of breakout groups such as participant relationships (e.g., frequency of interactions among participants));  	automatically determine a breakout room distribution for at least a subset of the participants of the plurality of participants across the plurality of virtual breakout rooms, the breakout room distribution based on the real-time engagement data (Bader-Natal, see [0109], multiple breakout rooms can be automatically generated based on different situations, such as specific exercise outcomes, results from a poll (i.e., real-time engagement data), etc.); and  	automatically move at least a first participant of the subset of the participants from the virtual meeting room to a first breakout room of the plurality of virtual breakout rooms based on the breakout rooms distribution (Bader-Natal, see [0109], the breakout group selection module uses data to generate the initial set of breakout groups such as participant relationships (e.g., frequency of interactions among participants); specific exercise outcomes; results from a poll (e.g., automatically grouping together participants who had similar or different responses)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bader-Natal et al. (U.S. Publication 2016/0073059), hereinafter “Bader-Natal” in view of Niekrasz (U.S. Publication 2019/0327103), hereinafter “Niekrasz”.

 	As to claim 3, Bader-Natal discloses everything disclosed in claim 1, but is silent to wherein the instructions are executable by the processor to cause the processor to: produce a real-time transcript of the main meeting; and acquire at least some of the real-time engagement data for the plurality of participants from the real-time transcript.   	However, Niekrasz discloses wherein the instructions are executable by the processor to cause the processor to: produce a real-time transcript of the main meeting (Niekrasz, see [0034], Transcription engine 106 provides speech-to-text conversion on an audio stream or recording of the conversation occurring in a meeting and produces a text transcript); and acquire at least some of the real-time engagement data for the plurality of participants from the real-time transcript (Niekrasz, see [0034], transcription engine perform diarization, in which each transcribed utterance is "diarized," i.e., tagged or associated with a corresponding participant who spoke (i.e., engagement data) the utterance, such as by using speaker identification techniques to analyze the meeting audio. The text transcript comprises text of utterances in a meeting along with labels identifying people or roles of those who spoke the utterances).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Niekrasz in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of generating meeting summaries from the teachings of Niekrasz.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow the contents of a meeting transcript to be reviewed readily and quickly comprehensible than the audio recording or live stream of the meeting (Niekrasz – 0003).

 	As to claim 10, Bader-Natal discloses everything disclosed in claim 8, but is silent to further comprising: producing a real-time transcript of the main meeting; and acquiring at least some of the real-time engagement data for the plurality of participants from the real-time transcript. 	However, Niekrasz discloses further comprising: producing a real-time transcript of the main meeting (Niekrasz, see [0034], transcription engine 106 provides speech-to-text conversion on an audio stream or recording of the conversation occurring in a meeting and produces a text transcript); and acquiring at least some of the real-time engagement data for the plurality of participants from the real-time transcript (Niekrasz, see [0034], transcription engine perform diarization, in which each transcribed utterance is "diarized," i.e., tagged or associated with a corresponding participant who spoke (i.e., engagement data) the utterance, such as by using speaker identification techniques to analyze the meeting audio. The text transcript comprises text of utterances in a meeting along with labels identifying people or roles of those who spoke the utterances).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Niekrasz in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of generating meeting summaries from the teachings of Niekrasz.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow the contents of a meeting transcript to be reviewed readily and quickly comprehensible than the audio recording or live stream of the meeting (Niekrasz – 0003).

 	As to claim 16, Bader-Natal discloses everything disclosed in claim 15, but is silent to wherein the code is executable to cause the processor to: produce a real-time transcript of the main meeting; and acquire at least some of the real-time engagement data for the plurality of participants from the real-time transcript. 	However, Niekrasz discloses wherein the code is executable to cause the processor to: produce a real-time transcript of the main meeting (Niekrasz, see [0034], transcription engine provides speech-to-text conversion on an audio stream or recording of the conversation occurring in a meeting and produces a text transcript); and acquire at least some of the real-time engagement data for the plurality of participants from the real-time transcript (Niekrasz, see [0034], transcription engine perform diarization, in which each transcribed utterance is "diarized," i.e., tagged or associated with a corresponding participant who spoke (i.e., engagement data) the utterance, such as by using speaker identification techniques to analyze the meeting audio. The text transcript comprises text of utterances in a meeting along with labels identifying people or roles of those who spoke the utterances).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Niekrasz in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of generating meeting summaries from the teachings of Niekrasz.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow the contents of a meeting transcript to be reviewed readily and quickly comprehensible than the audio recording or live stream of the meeting (Niekrasz – 0003).

Claims 4-7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bader-Natal et al. (U.S. Publication 2016/0073059), hereinafter “Bader-Natal” in view of Heins et al. (U.S. Publication 2019/0349212), hereinafter “Heins”.
 	As to claim 4, Bader-Natal discloses everything disclosed in claim 1, but is silent to wherein the real-time engagement data comprises a participation rate statistic for at least one of the plurality of participants.  	However, Heins discloses wherein the real-time engagement data comprises a participation rate statistic for at least one of the plurality of participants (Heins, see [0094] and fig. 4, feedback components can present various other aggregate audience metrics representing the engagement level (i.e., real-time engagement data) of the participants. The audience metrics (i.e., participation rate statistic) includes, participation level or attention span (i.e, focus indicator), mood or emotional state, excitement, agreement, and comprehension).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Heins in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of evaluating an effectiveness of an electronic meeting based on real-time audience analysis from the teachings of Heins.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to do real-time adjustments in order to improve the effectiveness of the presentation and get the purpose of the meeting back on track (Heins – 0002).
 	As to claim 5, Bader-Natal in view of Heins discloses everything disclosed in claim 4. Heins further discloses wherein the participation rate statistic is based on a focus indicator associated with participant video feeds and provided by the videoconferencing system to client device displays (Heins, see [0093], During the electronic meeting, GUI 400 can provide and update feedback components such that the needle gauge moves to visually indicate the updated meeting effectiveness score based on updated data. See [0094] and fig. 4, feedback components can present various other aggregate audience metrics representing the engagement level of the participants. The audience metrics (i.e., participation rate statistic) includes, participation level or attention span (i.e., focus indicator), mood or emotional state, excitement, agreement, and comprehension).   	As to claim 6, Bader-Natal discloses everything disclosed in claim 1, but is silent to wherein the real-time engagement data comprises an attention rate statistic for at least one of the plurality of participants.   	However, Heins discloses wherein the real-time engagement data comprises an attention rate statistic for at least one of the plurality of participants (Heins, see [0077], P.sub.1's is engaged in the electronic meeting and in a good mood, cognitive inferencing or analytics techniques derive that participant P.sub.1 currently has a participation level (i.e., real-time engagement data) score (i.e., attention rate statistics) of 14 out of 20). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Heins in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of evaluating an effectiveness of an electronic meeting based on real-time audience analysis from the teachings of Heins.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to do real-time adjustments in order to improve the effectiveness of the presentation and get the purpose of the meeting back on track (Heins – 0002).
 	As to claim 7, Bader-Natal in view of Heins discloses everything disclosed in claim 6. Heins further discloses wherein the attention rate statistic is based on at least one of kinesics or client device input (Heins, see [0076], the electronic meeting program uses facial recognition (i.e., kinesics) to track the participant's current physical markers and apply cognitive inferencing or analytics techniques to analyze and measure the participant's identified physical markers to derive numeric values for various current audience metrics (i.e., attention rate statistic), such as, current participation or attention level and current sentiment or emotional state).

 	As to claim 11, Bader-Natal discloses everything disclosed in claim 8, but is silent to wherein the real-time engagement data comprises a participation rate statistic for at least one of the plurality of participants. 	However, Heins discloses wherein the real-time engagement data comprises a participation rate statistic for at least one of the plurality of participants (Heins, see [0094] and fig. 4, feedback components can present various other aggregate audience metrics representing the engagement level (i.e., real-time engagement data) of the participants. The audience metrics (i.e., participation rate statistic) includes, participation level or attention span (i.e., focus indicator), mood or emotional state, excitement, agreement, and comprehension).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Heins in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of evaluating an effectiveness of an electronic meeting based on real-time audience analysis from the teachings of Heins.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to do real-time adjustments in order to improve the effectiveness of the presentation and get the purpose of the meeting back on track (Heins – 0002).

 	As to claim 12, Bader-Natal in view of Heins discloses everything disclosed in claim 11. Heins further discloses wherein the participation rate statistic is based on a focus indicator associated with participant video feeds and provided to client device displays (Heins, see [0093], During the electronic meeting, GUI 400 can provide and update feedback components such that the needle gauge moves to visually indicate the updated meeting effectiveness score based on updated data. See [0094] and fig. 4, feedback components can present various other aggregate audience metrics representing the engagement level of the participants. The audience metrics (i.e., participation rate statistic) includes, participation level or attention span (i.e., focus indicator), mood or emotional state, excitement, agreement, and comprehension).

 	As to claim 13, Bader-Natal discloses everything disclosed in claim 8, but is silent to wherein the real-time engagement data comprises an attention rate statistic for at least one of the plurality of participants. 	However, Heins discloses wherein the real-time engagement data comprises an attention rate statistic for at least one of the plurality of participants (Heins, see [0077], P.sub.1's is engaged in the electronic meeting and in a good mood, cognitive inferencing or analytics techniques derive that participant P.sub.1 currently has a participation level (i.e., real-time engagement data) score (i.e., attention rate statistics) of 14 out of 20). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Heins in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of evaluating an effectiveness of an electronic meeting based on real-time audience analysis from the teachings of Heins.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to do real-time adjustments in order to improve the effectiveness of the presentation and get the purpose of the meeting back on track (Heins – 0002).
 	As to claim 14, Bader-Natal in view of Heins discloses everything disclosed in claim 13. Heins further discloses wherein the attention rate statistic is based on at least one of kinesics or client device input (Heins, see [0076], the electronic meeting program uses facial recognition (i.e., kinesics) to track the participant's current physical markers and apply cognitive inferencing or analytics techniques to analyze and measure the participant's identified physical markers to derive numeric values for various current audience metrics (i.e., attention rate statistic), such as, current participation or attention level and current sentiment or emotional state).

 	As to claim 17, Bader-Natal discloses everything disclosed in claim 15, but is silent to wherein the real- time engagement data comprises a participation rate statistic for at least one of the plurality of participants. 	However, Heins discloses wherein the real- time engagement data comprises a participation rate statistic for at least one of the plurality of participants (Heins, see [0094] and fig. 4, feedback components can present various other aggregate audience metrics representing the engagement level (i.e., real-time engagement data) of the participants. The audience metrics (i.e., participation rate statistic) includes, participation level or attention span (i.e., focus indicator), mood or emotional state, excitement, agreement, and comprehension).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Heins in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of evaluating an effectiveness of an electronic meeting based on real-time audience analysis from the teachings of Heins.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to do real-time adjustments in order to improve the effectiveness of the presentation and get the purpose of the meeting back on track (Heins – 0002).

 	As to claim 18, Bader-Natal in view of Heins discloses everything disclosed in claim 17. Heins further discloses wherein the participation rate statistic is based on at least one of speaking time, chat participation, or a focus indicator (Heins, see [0093], During the electronic meeting, GUI 400 can provide and update feedback components such that the needle gauge moves to visually indicate the updated meeting effectiveness score based on updated data. See [0094] and fig. 4, feedback components can present various other aggregate audience metrics representing the engagement level of the participants. The audience metrics (i.e., participation rate statistic) includes, participation level or attention span (i.e., focus indicator), mood or emotional state, excitement, agreement, and comprehension).

  	As to claim 19, Bader-Natal discloses everything disclosed in claim 15, but is silent to wherein the real- time engagement data comprises an attention rate statistic for at least one of the plurality of participants. 	However, Heins discloses wherein the real- time engagement data comprises an attention rate statistic for at least one of the plurality of participants (Heins, see [0077], P.sub.1's is engaged in the electronic meeting and in a good mood, cognitive inferencing or analytics techniques derive that participant P.sub.1 currently has a participation level (i.e., real-time engagement data) score (i.e., attention rate statistics) of 14 out of 20). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bader-Natal in view of Heins in order to further modify the method for tracking events and providing feedback in a virtual conference from the teachings of Bader-Natal with the method of evaluating an effectiveness of an electronic meeting based on real-time audience analysis from the teachings of Heins.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to do real-time adjustments in order to improve the effectiveness of the presentation and get the purpose of the meeting back on track (Heins – 0002).

 	As to claim 20, Bader-Natal in view of Heins discloses everything disclosed in claim 19. Heins further discloses wherein the attention rate statistic is based on at least one of kinesics or client device input (Heins, see [0076], the electronic meeting program uses facial recognition (i.e., kinesics) to track the participant's current physical markers and apply cognitive inferencing or analytics techniques to analyze and measure the participant's identified physical markers to derive numeric values for various current audience metrics (i.e., attention rate statistic), such as, current participation or attention level and current sentiment or emotional state).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443